                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


WISCONSIN PIPE TRADES HEALTH FUND,            Case No. 19-cv-88-pp
WISCONSIN PIPE TRADES 401(K) PLAN,
STEAMFITTERS EDUCATION FUND AND BIG STEP,
AND JOEL ZIELKE (in his capacity as trustee),
BUILDING TRADES UNITED PENSION FUND,
SCOTT J. REDMAN (in his capacity as trustee),
STEAMFITTERS MARKET EXPANSION FUND and
UNITED ASSOCIATION OF STEAMFITTERS LOCAL 601,

                   Plaintiffs,

      v.

TRINITY PIPING LLC and PATRICK MCCLAIN,

                   Defendants.


    ORDER GRANTING PLAINTIFFS’ SECOND MOTION FOR DEFAULT
  JUDGMENT AGAINST TRINITY PIPING LLC (DKT. NO. 50), DISMISSING
  DEFENDANT PATRICK MCCLAIN, GRANTING PLAINTIFFS’ MOTION TO
     REDACT DKT. NO. 52-2 (DKT. NO. 56) AND DISMISSING CASE


      On June 1, 2020, the court denied the plaintiffs’ motion for default

judgment, concluding that the plaintiffs had failed to provide the

documentation necessary to support an award under Federal Rule of Civil

Procedure 55(b)(2). Dkt. No. 47. Weeks later, the plaintiffs filed a motion for

leave to conduct expedited discovery. Dkt. No. 48. The court granted the

motion, set an October 30, 2020 deadline for completing discovery and ordered

the plaintiffs to file their amended motion for default judgment by December

18, 2020. Dkt. No. 49. The plaintiffs filed an amended motion for default



                                         1
judgment as to Trinity Piping LLC, dkt. no. 50, as well as a motion to redact

docket number 52-2, dkt. no. 56. The court will grant both motions.

I.    Entry of Default

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. The court previously has found that the plaintiffs

properly served both defendants and that they failed to respond. Dkt. No. 47 at

2, 3. The clerk’s entry of default (on September 26, 2019 as to both defendants)

was proper under Fed. R. Civ. P. 55(a).

II.   Plaintiffs’ Second Motion for Default Judgment (Dkt. No. 50)

      After conducting limited discovery, the plaintiffs revised their request for

damages based on the payroll records obtained for thirty-four former

employees of the Trinity Piping LLC. Dkt. No. 55 at 2. The records did not

support the assertion that Trinity Piping LLC failed to pay contributions from

July 1, 2017 through July 20, 2019, so the plaintiffs have revised their audit

reports to cover the period from January 21, 2018 through September 30,

2018. Id. Stephanie Brester and Renee Borchardt filed amended affidavits,

addressing the discrepancies in prior affidavits. Dkt. Nos. 52, 43. The plaintiffs

also filed the collective bargaining agreement signed by Trinity Piping LLC, the

trust agreements establishing the funds and authorizing liquidated damages

and interest. Dkt. No. 51-1. The plaintiffs seek default judgment on Count One

and wish to withdraw claims Two through Eight. Dkt. No. 55 at 4. Because

Count One contains allegations only against Trinity Piping LLC, dkt. no. 9 at 8,

the court will dismiss Patrick McClain as a defendant.

                                          2
      In the June 1, 2020 order denying without prejudice the plaintiffs’

motion for default judgment, the court found that the plaintiffs had stated a

claim against Trinity Piping LLC for violations of ERISA by failing to make

timely and prompt contributions on behalf of its employees to the funds. Dkt.

No. 47; Dkt. No. 9 (Amended Complaint). Because liability has been

established, the court focuses solely on damages. The second motion for

default judgment and attachments reflect a different amount than the amended

complaint. Compare Dkt. No. 51 with Dkt. No. 9 at 9.

      Attorney Alex Sterling filed an affidavit in support of the plaintiffs’

amended request for damages, documenting the request for attorney fees in the

amount of $6,426 and costs in the amount of $56.66 for service of process.

Dkt. Nos. 51, 51-2, 51-3. The amounts requested and hours billed appear

reasonable.

      Stephanie Brester, the Financial Manager of Building Trades United

Pension Fund, filed an amended affidavit regarding the audit report she filed

based on the payroll records obtained in discovery, as well as the

corresponding wage sheets. Dkt. Nos. 52, 52-1, 52-2, 52-3, 52-4. She found

that Trinity Piping LLC owed delinquent contributions to the Building Trades

United Pension Fund in the amount of $51,518.30 and currently owes

$29,824.08. Dkt. No. 52 at 3, 4. The interest, which can be awarded under the

trust agreement establishing the Building Trades United Pension Fund, totals

$1,242.52. Id. at 4. Liquidated damages total $3,495.79. Id. The amount owed

to Building Trades Union Pension Fund totals $34,562.39. Id. at 5.

                                         3
       Renee Borchardt, an Administrative Specialist with Benefit Plan

Administration of Wisconsin, filed an audit for the period from January 21,

2018 through September 30, 2018. Dkt. No. 53 at 2. Now, Trinity Piping LLC

owes the Wisconsin Pipe Trades Health Fund $21,588.85 and owes the

Steamfitters Education Fund and Big Step contributions in the amount of

$3,531.03. Dkt. No. 53 at 2. The interest owed Wisconsin Pipe Trades Health

Fund totals $955.76 and the interest owed Steamfitters Education Fund and

Big Step totals $139.54. Finally, the liquidated damages owed Wisconsin

Trades Health Fund total $2,604 and the liquidated damages owed Steamfitters

education Fund and Big Step total $380.04. In sum, Trinity Piping LLC owes

$25,147.61 to Wisconsin Pipe Trades Health Fund and $4,050.61 to

Steamfitters Education Fund and Big Step. Dkt. No. 53.

       The court is satisfied to a reasonable degree of certainty that the

plaintiffs have proven their request for damages in the total amount of

$70,243.27.

III.   Motion to Redact Docket No. 52-2 (Dkt. No. 56)

       Several days after filing the amended motion for default judgment, the

plaintiffs filed a motion to substitute a redacted version of Dkt. No. 52-2 to

avoid disclosure of employee Social Security numbers. Dkt. No. 56. The Clerk

of Court restricted the original document so that it can be viewed only by the

parties. The plaintiffs have demonstrated good cause for filing the redacted

exhibit, and the court will grant that motion.




                                         4
IV.   Conclusion

      The court GRANTS the plaintiffs’ second motion for default judgment.

Dkt. No. 50.

      The court ORDERS that default judgment shall be entered in favor of the

plaintiffs and against defendant Trinity Piping LLC in the amount of

$70,243.27.

      The court GRANTS the plaintiffs’ request to withdraw Counts Two

through Eight. Dkt. No. 55 at 4.

      The court ORDERS that Patrick McClain is DISMISSED as a defendant.

      The court GRANTS the plaintiffs’ motion to redact Dkt. No. 52-2. Dkt.

No. 56.

      The court ORDERS the Clerk of Court to replace on the public docket

Dkt. No. 52-2 with the attachment filed as Dkt. No. 56-1 and lift the restricted

status of that exhibit.

      The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 27th day of April, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        5
